{¶ 1} Appellant, Joseph Chappell, appeals the judgment of the Oberlin Municipal Court that entered judgment after a bench trial in favor of appellee, the Huntington National Bank. This court affirms.
                                    I {¶ 2} Appellee filed a complaint alleging that appellant had failed to make payments on a line of credit extended to appellant by appellee. The agreement attached to the complaint evidencing the line of credit was entered into on August 20, 1996. The agreement indicated that it was secured by real estate on West 15th Street in Lorain. Appellant, answered the complaint, setting forth the affirmative defense of accord and satisfaction. The matter proceeded to trial before the court. At the conclusion of the bench trial, the trial court issued an opinion entering judgment in favor of appellee. Appellant timely appeals, setting forth one assignment of error for review.
                                   II ASSIGNMENT OF ERROR
The trial court erred in ruling against defendant-appellant in that its verdict was against the manifest weight of the evidence.
 {¶ 3} Appellant argues that the trial court's verdict is against the manifest weight of the evidence. Specifically, appellant argues that the trial court's finding that he did not establish the affirmative defense of accord and satisfaction is against the manifest weight of the evidence. This court disagrees.
 {¶ 4} The Ohio Supreme Court recently reiterated the distinction between a manifest-weight-of-the-evidence analysis within a civil context as opposed to a criminal context. In State v. Wilson, 113 Ohio St.3d 382,2007-Ohio-2202, 865 N.E.2d 1264, the high court reiterated the distinction between the civil and criminal manifest-weight-of-the-evidence standards of review. TheWilson court stated that the civil manifest-weight-of-the-evidence standard was enunciated inC.E. Morris Co. v. Foley Constr. Co. (1978),54 Ohio St.2d 279, 8 O.O.3d 261, 376 N.E.2d 578, syllabus, which held that "[j]udgments supported by some competent, credible evidence going to all the essential elements of the case will not be *Page 3 
reversed by a reviewing court as being against the manifest weight of the evidence." Wilson at ¶ 24. Further, the court stated,
  when reviewing a judgment under a manifest-weight-of-the-evidence standard, a court has an obligation to presume that the findings of the trier of fact are correct. Seasons Coal Co., Inc. v. Cleveland (1984), 10 Ohio St.3d 77, 80-81,  10 OBR 408, 461 N.E.2d 1273. This presumption arises because the trial judge had an opportunity "to view the witnesses and observe their demeanor, gestures and voice inflections, and use these observations in weighing the credibility of the proffered testimony." Id. at 80, 10 OBR 408, 461 N.E.2d 1273. "A reviewing court should not reverse a decision simply because it holds a different opinion concerning the credibility of the witnesses and evidence submitted before the trial court. A finding of an error in law is a legitimate ground for reversal, but a difference of opinion on credibility of witnesses and evidence is not." Id. at 81, 10 OBR 408, 461 N.E.2d 1273.
Id.
 {¶ 5} In regard to the affirmative defense of accord and satisfaction, the Ohio Supreme Court has held:
  1. When an accord and satisfaction is pled by the defendant as an affirmative defense, the court's analysis must be divided into three distinct inquiries. First, the defendant must show that the parties went through a process of offer and acceptance — an accord. Second, the accord must have been carried out — a satisfaction. Third, if there was an accord and satisfaction, it must have been supported by consideration.
  2. Two essential safeguards built into the doctrine of accord and satisfaction protect creditors or injured parties from overreaching debtors or tortfeasors: (1) there must be a good faith dispute about the debt, and (2) the creditor must have reasonable notice that the check is intended to be in full satisfaction of the debt.
Allen v. R.G. Indus. Supply (1993), 66 Ohio St.3d 229,611 N.E.2d 794, paragraphs one and two of the syllabus.
 {¶ 6} At trial, Jack Neil, a litigation specialist at Huntington, testified that it is his duty to review bank files and records of any account that becomes a legal matter. He testified that he has full access to all of appellee's documentation. He testified that he is familiar with the way that Huntington maintains its records regarding personal lines of credit, as well as appellant's specific line of credit in question.
 {¶ 7} Neil testified that appellant took out a line of credit on August 20, 1996, up to $35,000, which was secured by real property on West 15th Street in Lorain. The account number assigned to that account was 5443190022114311, and that *Page 4 
number never changed. Neil testified that appellant went into default on the account. Credit-line statements from August 26, 2003, through January 26, 2004, evidence appellant's failure to pay on the account balance, which reached $19,782.83 at that time. Neil testified that Huntington initiated a foreclosure action in the case, that the West 15th Street property was sold, and that the proceeds of that sale were applied to the account balance. The statement of February 25, 2004, indicated a payment of $13,622 and a charge-off amount of $6,248.86. A computer printout of account activity on this account, authenticated by Neil, indicated that two payments, of $1,744.28 and $565.00, were made on March 5, 2004, leaving a balance on account number 5443190022114311 of $3,939.58, the amount prayed for in the complaint.
 {¶ 8} Neil testified that a settlement offer was made to appellant around April 7, 2004, to allow him to settle account number 5443190022114311 for $2,954. He testified that appellant did not make that settlement payment.
 {¶ 9} Neil testified regarding a lien release dated December 3, 2003, notifying appellant's representative1 that Huntington agreed to accept appellant's offer to release the mortgage on his other property, on Hamilton Street in Wellington, in relation to account number 20002900227, for a payment of $52,960. The lien release expressly provided that those funds would also release the lien for account number 20002900230, as well as all other liens from Huntington that are related to the Hamilton Street address. However, the release also expressly provided, "This agreement releases mortgages `only' and does not release any debts due to the Huntington." Further, there is no dispute that the line of credit relevant to this case was not secured by the Hamilton Street property, but rather by the West 15th Street property.
 {¶ 10} The lien release indicates that it was sent by Marielen Hastings, a litigation specialist with Huntington. Neil testified that Hastings had the authority to settle accounts on behalf of Huntington. He testified that the only documentation he saw prepared by Hastings was the lien release. Neil testified that in his review of the other accounts and the personal line of credit, there was nothing to indicate that Huntington had offered an amount of money to settle every debt that appellant had with Huntington.
 {¶ 11} At trial, appellant testified that he had four accounts with Huntington, specifically, an installment loan, a personal loan, a line of credit, and a credit-card line of credit. He testified that the accounts attached to two properties. Appellant testified that he got behind in his payments on the various accounts, that the West 15th Street property went into foreclosure, and that he sold the *Page 5 
Hamilton Street property by "short sale." He admitted that those sales did not take care of the entire debt he owed to Huntington.
 {¶ 12} Appellant testified that he entered into a settlement with Hastings in January 2004 and sent her a cashier's check for $25,000. He could not remember what accounts that check may have satisfied, and he did not produce that check. He testified that there was another settlement in April 2004 "to finish out my indebtedness" and that he sent another check for $16,000 in May 2004. Appellant presented a letter (admitted into evidence) from Marielen Hastings stating that Huntington agreed to satisfy and release judgment on account number 66-20002900227 in the amount of $16,130, although the current account balance was $26,153.68. Appellant testified that he did not realize that that amount would satisfy only that account number and not all debts he owed to Huntington. Appellant testified that he wrote on the memo line of the check "Paid in full for Huntington National Bank/M. Hastings."2 Appellant did not write any account number on the check.
 {¶ 13} Appellant testified that he does not know how much money he owed to Huntington on all of his accounts in April 2004.
 {¶ 14} Based on a thorough review of the evidence, this court finds that the trial court did not err in finding that Huntington proved that appellant owed money on an outstanding account and that appellant failed to prove the defense of accord and satisfaction. Huntington records, as authenticated by Huntington's litigation specialist, indicate that appellant owed $3,939.58, plus interest on a line of credit designated by account number 5443190022114311. A lien release and a letter from Huntington representative Marielen Hastings indicate that appellant and Huntington negotiated settlements in regard to various other of appellant's Huntington accounts. Neil testified that he is familiar with Huntington's records generally, as well as those specific to appellant's accounts. He testified that there is no record that appellant and Huntington reached a settlement agreement regarding account number 5443190022114311. In fact, Neil testified that Huntington offered a settlement in regard to that account but that appellant failed to tender the proposed amount of $2,954. Accordingly, there is some competent, credible evidence to support the trial court's finding that the parties did not go through a process of offer and acceptance, or accord, in regard to account number 5443190022114311. Further, because appellant never tendered payment in the amount of $2,954 to Huntington, there is some competent, credible evidence that an accord was never carried out, i.e., there was no satisfaction.
 {¶ 15} In addition, appellant testified that he did not know the total amount that he owed to Huntington on his four accounts as of April 2004. Accordingly, *Page 6 
there is some competent, credible evidence to support the trial court's finding that appellant had no good faith dispute regarding the debt. Finally, although appellant noted on his check for $16,130 that it was "[p]ayment in full," he neglected to write an account number on the check, despite the fact that he knew that he had four accounts with Huntington. Hastings's settlement letter to appellant clearly indicated that payment of $16,130 would satisfy any money owed to Huntington regarding account number 6620002900227, which had a balance due of $26,153.68 as of April 22, 2004. As of March 5, 2004, appellant's account number 5443190022114311 had a balance of only $3,939.58, the amount prayed for in the complaint, nowhere near the amount of $26,153.68. Accordingly, there is some competent, credible evidence to show that Huntington did not have reasonable notice that appellant's $16,130 check was intended to satisfy all debts appellant owed to it. Under these circumstances, the trial court's verdict in favor of Huntington in the amount of $3,939.58, plus interest, is not against the manifest weight of the evidence. Appellant's sole assignment of error is overruled.
                                   III {¶ 16} Appellant's assignment of error is overruled. The judgment of the Oberlin Municipal Court is affirmed.
Judgment affirmed.
MOORE, J., concurs.
DICKINSON, J., concurs in judgment only.
1 According to appellant's later testimony, the representative was a real estate agent who handled the transaction.
2 The check in evidence states, "Payment in full per Huntington National Bank/M. Hastings."